Title: To Alexander Hamilton from William S. Smith, 6 April 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            New York April 6th. 1799.
          
          Agreably to orders contained in your favours of the 31st. ulto. & 3d. Instant, received yesterday, at East Chester, I convened the officers of the 12th. Regiment, and they have unanimously nominated Lieutenat James Smith to be paymaster of the Regiment, I doubt not it will meet with your approbation and the approbation of The Secretary of War. Inclosed is his bond connected with his Brother Capt. Smith for the faithful discharge of the Duties of his station, which I doubt not you will with me consider as fully competent and Satisfactory—I have also the honor to inform you that I have appointed Lieutenant Wm. Cocks adjutant and Lieutenant H. W. Ludlow Quartermaster of the Regiment and altho it is suggested that these arrangements are at present to be considered  as recommendatory, still I doubt not upon consideration, the Secretary of War, will see the propriety of the Commanding officer of a Regiment being permited to arrange his interior, independently, being the only proper and competent Judge, Submitting always to a negative Should it be possible that improper Characters should be appointed to the duties of Adjutant and Quartermaster—which is in the present case, & in every other respectfully Submitted
          I have the honor to be Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith
          
        